     Case 2:16-cv-01946-TLN-JDP Document 44 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICKEY RAY KEEL,                                   No. 2:16-cv-01946-TLN-JDP
12                        Plaintiff,
13           v.                                          ORDER
14    F. FOULK, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 22, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
     Case 2:16-cv-01946-TLN-JDP Document 44 Filed 01/15/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed September 22, 2020, are adopted in full;

 3          2. All of the claims in Plaintiff’s third amended complaint are dismissed without

 4   prejudice except for the retaliation claims against Fleming and Pine; and

 5          3. The matter is referred back to the magistrate judge for service on Fleming and Pine.

 6   DATED: January 14, 2021

 7

 8

 9

10
                                                           Troy L. Nunley
11                                                         United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
